EXHIBIT 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 13th
day of June, 2007 by and between the Federal Home Loan Bank of Atlanta
(hereinafter, the “Bank”), and Richard A. Dorfman (hereinafter, “Executive”), to
be effective as of the Effective Date, as defined in Section 1.

BACKGROUND

WHEREAS, the Bank desires to employ Executive as President and Chief Executive
Officer of the Bank, in accordance with the terms of this Agreement; and

WHEREAS, Executive is willing to serve as President and Chief Executive Officer
of the Bank in accordance with the terms and conditions of this Agreement;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Effective Date. This Agreement is effective as of June 20, 2007 (the
“Effective Date”).

2. Employment. Executive is hereby employed on the Effective Date as President
and Chief Executive Officer of the Bank. In such capacity, Executive shall have
such responsibilities commensurate with such position as shall be assigned to
him by the Board of Directors of the Bank (the “Board”), which shall be
consistent with the responsibilities of similarly situated executives of
comparable companies in similar lines of business. In his capacity as President
and Chief Executive Officer of the Bank, Executive will report directly to the
Chairman of the Board.

3. Employment Period. Unless earlier terminated herein in accordance with
Section 6 hereof, Executive’s employment shall be for a three-year term (the
“Employment Period”), beginning on the Effective Date. Beginning on the third
anniversary of the Effective Date and on each subsequent anniversary of the
Effective Date, the Employment Period shall, without further action by Executive
or the Bank, be extended by an additional one-year period; provided, however,
that either party may, by notice to the other given not less than 60 days prior
to the expiration of the then-current term, cause the Employment Period to cease
to extend automatically. Upon such notice, the Employment Period shall terminate
upon the expiration of the then-current term, including any prior extensions.

4. Extent of Service. During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote his business time, attention, skill and efforts exclusively to the
faithful



--------------------------------------------------------------------------------

performance of his duties hereunder; provided, however, that it shall not be a
violation of this Agreement for Executive to (i) devote reasonable periods of
time to charitable and community activities and, with the approval of the Board,
housing mortgage related industry or professional activities, and/or (ii) manage
personal business interests and investments, so long as such activities do not
interfere with the performance of Executive’s duties under this Agreement.
During the Employment Period, Executive agrees to conduct himself in compliance
with the Bank’s Code of Conduct.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Bank will pay to Executive a
base salary at the annual rate of $700,000 per year (the “Base Salary”), less
normal withholdings, payable in equal installments as are customary under the
Bank’s payroll practices from time to time. The Governance and Compensation
Committee of the Board (the “Committee”) shall review Executive’s Base Salary
annually and in its sole discretion may recommend that the Board approve an
increase in Executive’s Base Salary from year to year. The annual review of
Executive’s salary by Committee, and the evaluation of any recommendation by the
Board, will include a consideration of, among other things, Executive’s own
performance and the Bank’s performance.

(b) Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to
senior executive officers of the Bank (“Peer Executives”). Without limiting the
foregoing, the following shall apply:

(i) During the Employment Period, Executive will be eligible to receive annual
short-term incentive awards under the Bank’s Executive Incentive Compensation
Plan. Such awards will be issued by the Board, or a committee of the Board, in
its sole discretion and will be based on performance criteria established from
year to year by the Board or a committee of the Board. For the twelve months
ended June 30, 2008, Executive’s short-term incentive award opportunity will be
100% of Base Salary based upon goals to be established by the Board. The Board
will determine whether such award is in addition to, or in lieu of, an award
under the Executive Incentive Compensation Plan.

(ii) During the Employment Period, Executive also will be eligible to receive
long-term incentive awards, issued by the Committee in its sole discretion and
based on performance criteria established from time to time by the Committee.
Following the Effective Date, the Committee shall issue to Executive a long-term
incentive award based on minimum, target and maximum levels of achievement and
paid as a percentage of Executive’s Base Salary. Such award will be based upon
the same performance criteria as established by the Committee for long-term
incentive awards issued to Peer Executives in 2007.

 

- 2 -



--------------------------------------------------------------------------------

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in the
welfare benefit plans, practices, policies and programs provided by the Bank
(“Welfare Plans”) to the extent applicable generally to Peer Executives.

(d) Expenses, Fringe Benefits, and Paid Time Off. During the Employment Period,
Executive shall be entitled to expense reimbursement, fringe benefits and paid
time off in accordance with the policies, practices and procedures of the Bank
to the extent applicable generally to Peer Executives.

(e) Relocation Allowance. Promptly following the Effective Date, the Bank will
pay to Executive $150,000 in cash, which is intended to defray a portion of
Executive’s expenses incurred in relocating to the Atlanta, Georgia area.

(f) Auto Allowance. During the first three years during Employment Period (and
for each subsequent three-year period during the Employment Period), the Bank
shall pay Executive an automobile allowance in an amount equal to $65,000,
payable in equal monthly or more frequent installments as are customary under
the Bank’s payroll practices from time to time. In lieu of this allowance, the
Bank may provide Executive the use of an automobile reasonably acceptable to
Executive which is purchased or leased by the Bank and for which the aggregate
payments to be made by the Bank over such three-year period would not exceed
$65,000.

6. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Bank determines in
good faith that the Disability of Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may give
to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Bank shall terminate
effective on the 30th day after receipt of such written notice by Executive (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean a
mental or physical disability as determined by the Board in accordance with
standards and procedures similar to those under the Bank’s employee long-term
disability plan, if any. At any time that the Bank does not maintain such a
long-term disability plan, “Disability” shall mean the inability of Executive,
as determined by the Board, to substantially perform the essential functions of
his regular duties and responsibilities due to a medically determinable physical
or mental condition which has lasted (or can reasonably be expected to last) for
180 non-consecutive days in any twelve-month period.

 

- 3 -



--------------------------------------------------------------------------------

(b) Termination by the Bank. The Bank may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

(i) Executive’s willful failure to perform substantially Executive’s duties with
the Bank (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to Executive by the Board which specifically identifies the manner in
which the Board believes that Executive has not substantially performed
Executive’s duties; or

(ii) Executive’s willful engaging in illegal conduct or gross misconduct which
is, or is likely to be, injurious to the Bank, its financial condition, or its
reputation; or

(iii) Executive’s engaging in any activity or conduct that results in a written
request from the Federal Housing Finance Board or any other regulatory agency or
body requesting that the Bank terminate the employment of the Executive; or

(iv) Executive’s indictment or conviction of, plea of guilty or nolo contendere
with respect to, or agreement to enter into a pre-trial diversion or similar
program in connection with the prosecution for, a crime involving fraud, theft,
misappropriation, embezzlement, dishonesty, breach of trust or money laundering;
or

(v)(A) The Bank’s receipt of a written notice under 12 U.S.C.
Section 1422b(a)(2) seeking removal or suspension of the Executive, (B) the
issuance of a notice of charges by the Federal Housing Finance Board against the
Executive or the Bank based upon the actions or activities of the Executive
under 12 U.S.C. 1422b(a)(5), (C) the seeking of or entry of a cease and desist
order by the Federal Housing Finance Board against the Executive or the Bank
relating to actions of or conduct by the Executive, or (D) the imposition of
civil money penalties by the Federal Housing Finance Board relating to action or
conduct by the Executive; or

(vi) Executive’s breach of fiduciary duty or breach of the covenants set forth
in Section 12 of this Agreement.

(c) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or for no reason. For purposes of this Agreement,
“Good Reason” shall mean, without the consent of Executive:

(i) a material diminution in Executive’s Base Salary;

(ii) a material diminution in the Executive’s authority, duties, or
responsibilities, or the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report (including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the Board), excluding for

 

- 4 -



--------------------------------------------------------------------------------

this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Bank promptly after receipt of notice thereof
given by Executive;

(iii) the Bank’s requiring Executive to be based at any office or location other
than in Atlanta, Georgia; or

(v) any other action or inaction that constitutes a material breach of this
Agreement by the Bank.

Good Reason shall not include Executive’s death or Disability. Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder. A termination
by Executive shall not constitute termination for Good Reason unless Executive
shall first have delivered to the Bank, within 90 days of the occurrence of the
first event giving rise to Good Reason, written notice setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason, and there shall have passed a reasonable time (not less than 30 days and
not more than 60 days) within which the Bank may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by Executive. Executive’s separation for Good Reason
must occur within two years following the initial occurrence of an event giving
rise to Good Reason. In the event of a separation following such two-year
period, no “Good Reason” shall be deemed to exist.

(e) Notice of Termination. Any termination of this Agreement by the Bank or by
Executive, other than for death or Disability, shall be communicated by Notice
of Termination to the other party hereto given in accordance with Section 14(f)
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, including whether such termination is for Cause or
Good Reason, (ii) if such termination is for Cause or Good Reason, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, to the
extent applicable, and (iii) specifies the termination date (which, if such
termination is by the Executive, shall not be less than 30 days from receipt of
the Notice). The failure by the Bank to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause shall not waive
any right of the Bank hereunder or preclude the Bank from asserting such fact or
circumstance in enforcing the Bank’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death or Disability, the date
specified in the Notice of Termination, or (ii) if Executive’s employment is
terminated by reason of death or Disability, the date of death or the Disability
Effective Date, as the case may be.

 

- 5 -



--------------------------------------------------------------------------------

7. Obligations of the Bank upon Termination.

(a) Termination by the Executive for Good Reason, or by the Bank Other Than for
Cause or Disability. If, during the Employment Period, the Executive shall
resign for Good Reason or the Bank shall terminate Executive’s employment other
than for Cause or Disability then and, with respect to the payments and benefits
described in clause (ii) below, only if Executive executes the Bank’s standard
release of claims (the “Release”):

(i) the Bank shall pay to Executive in a single lump sum cash payment within 30
days after the Date of Termination, Executive’s Base Salary through the Date of
Termination to the extent not theretofore paid (the “Accrued Obligations”); and

(ii) the Bank shall pay to Executive a severance payment (the “Severance
Payment”) equal to the aggregate of (A) Executive’s Base Salary in effect as of
the Date of Termination, which amount shall be paid to Executive in a single
lump sum cash payment within 30 days after the Date of Termination, and (B) an
amount equal to the amount which would have been payable pursuant to Executive’s
short-term incentive award for the year in which the Date of Termination occurs,
determined with respect to the actual performance against the performance
criteria relating to such award (the “Bonus Payment”), which amount shall be
paid on the same the date on which amounts relating to short-term incentive
awards for such year are paid to Peer Executives, but not later than the
fifteenth day of the third month following the year in which the Date of
Termination occurs; and

(iii) to the extent not theretofore paid or provided, the Bank shall timely pay
or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Bank, subject to the terms
and conditions thereof (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

(b) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to Executive’s legal representatives under this Agreement,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. With respect to the provision of Other Benefits, the
term “Other Benefits” as used in this Section 7(b) shall include, without
limitation, benefits under such plans, programs, practices and policies relating
to death benefits, if any, as are applicable to Executive on the date of his
death.

(c) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations

 

- 6 -



--------------------------------------------------------------------------------

and the timely payment or provision of Other Benefits. Accrued Obligations shall
be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term “Other
Benefits” as used in this Section 7(c) shall include, without limitation,
disability and other benefits under such plans, programs, practices and policies
relating to disability, if any, as are applicable to Executive and his family on
the Date of Termination.

(d) Cause or Resignation other than for Good Reason. If Executive’s employment
is terminated by the Bank for Cause during the Employment Period, or by
Executive other than for Good Reason, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits. Accrued Obligations shall
be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Bank and for which Executive may qualify, nor, subject
to Section 14(d), shall anything herein limit or otherwise affect such rights as
Executive may have under any contract or agreement with the Bank. Amounts which
are vested benefits or which Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Bank at or subsequent to the Date of Termination shall be payable in accordance
with such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

9. Limitation of Benefits.

(a) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any benefit, payment or distribution by the Bank to or
for the benefit of Executive (whether payable or distributable pursuant to the
terms of this Agreement or otherwise) (such benefits, payments or distributions
are hereinafter referred to as “Payments”) would, if paid, be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), then the aggregate present value of the
Payments shall be reduced (but not below zero) to an amount expressed in present
value that maximizes the aggregate present value of the Payments without causing
the Payments or any part thereof to be subject to the Excise Tax and therefore
nondeductible by the Bank because of Section 280G of the Code (the “Reduced
Amount”). For purposes of this Section 9, present value shall be determined in
accordance with Section 280G(d)(4) of the Code. In the event, after the
exhaustion of all remedies, it is necessary to reduce the Payments, the
Executive shall direct which Payments are to be modified or reduced.

(b) All determinations required to be made under this Section 9, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by the an independent certified
public

 

- 7 -



--------------------------------------------------------------------------------

accounting firm selected by the Bank and reasonably acceptable to Executive (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Bank and Executive promptly after the receipt of notice that a Payment is
due to be made. All fees and expenses of the Accounting Firm shall be borne
solely by the Bank. Any determination by the Accounting Firm shall be binding
upon the Bank and Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments hereunder will have been
unnecessarily limited by this Section 9 (“Underpayment”), consistent with the
calculations required to be made hereunder. The Accounting Firm shall determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be promptly paid by the Bank to or for the benefit of Executive together with
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code.

10. Costs of Enforcement. Subject to Section 9(b), each party hereto shall pay
its own costs and expenses incurred in enforcing or establishing its rights
hereunder, including, without limitation, attorneys’ fees, whether suit be
brought or not, and whether or not incurred in trial, bankruptcy or appellate
proceedings.

11. Representations and Warranties. Executive hereby represents and warrants to
the Bank that Executive is not a party to, or otherwise subject to, any covenant
not to compete with any person or entity, and Executive’s execution of this
Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.

12. Restrictions on Conduct of Executive.

(a) No Solicitation. During the Employment Period and for a period of eighteen
(18) months after termination of employment, Executive shall not, directly

(i) Solicit any customers of the Bank or the Bank’s affiliates for purposes of
selling any products or services competitive with those of the Bank or its
affiliates and with whom Executive had Material Contact in the twelve
(12) months preceding termination of employment. For purposes of this Agreement,
Executive had “Material Contact” with a customer if (a) Executive had business
dealings with the customer on the Bank’s behalf, or (b) Executive was
responsible for supervising or coordinating the dealings between the customer
and the Bank; or

(ii) Solicit for employment, offer, or cause to be offered employment, either on
a full time, part-time or consulting basis, to any person who was employed by
the Bank or its affiliates on the Date of Termination and with whom Executive
had regular contact with during the course of his employment by the Bank, unless
Executive shall have received the prior written consent of the Bank.

Executive understands and agrees that the non-solicitation agreement contained
in this Section 12 is necessary to the Bank because Executive has access to, and
in order to

 

- 8 -



--------------------------------------------------------------------------------

protect the confidentiality of, the Bank’s “Confidential Information” (as that
term is defined in Section 12(c)(ii) below) from intentional and/or inadvertent
disclosure or use upon or after the termination of Executive’s employment with
the Bank. As consideration, the Bank expressly agrees to provide Executive with
Confidential Information during the Employment Period.

(c) Confidentiality.

(i) Trade Secrets. “Trade Secrets” refers to information, without regard to
form, that is not generally known about the Bank’s business, that the Bank has
made reasonable efforts to maintain as secret or confidential, and from which
the Bank derives economic value because it is not generally known to others who
can obtain economic value from its use or disclosure. Trade Secrets include, but
are not limited to, concepts, ideas, customer lists, business lists, business
and strategic plans, financial data, accounting procedures, secondary marketing
and hedging models, trade secrets, and computer programs and plans. This
definition shall not limit any definition of “trade secrets” or any equivalent
term under applicable state, local, or federal law.

(ii) Confidential Information. “Confidential Information” refers to business
information or data of the Bank that, although not a Trade Secret, is not
generally known to the public and that the Bank desires and makes reasonable
efforts to keep confidential. Confidential Information includes, but is not
limited to, concepts, ideas, customer lists, business lists, business and
strategic plans, financial data, accounting procedures, models, trade secrets,
computer programs and plans, information related to officers, directors,
employees and agents, operations materials and memoranda, personnel records and
information, pricing and financial information related to the Bank, its members,
and suppliers, and any information marked “Confidential” by the Bank, and other
proprietary information that does not rise to the level of a Trade Secret.
Confidential Information does not include data or information that (i) the Bank
has voluntarily disclosed to the public, (ii) third parties have independently
developed and disclosed to the public, (iii) otherwise enters the public domain
through lawful means, or (iv) is lawfully and rightfully disclosed to Executive
following the Effective Date by another party without an obligation to keep the
information confidential. This definition shall not limit any definition of
“confidential information” or any equivalent term under any applicable state,
local or federal law.

(iii) Non-Disclosure. Executive hereby acknowledges and agrees that the Bank and
its affiliates have developed and own valuable information described above as
Trade Secrets and Confidential Information. Executive acknowledges and agrees
that all such Trade Secrets and Confidential Information are valuable assets of
the Bank, and if developed by Executive, are developed by Executive in the
course of Executive’s employment with the Bank, and are the sole property of the
Bank. Executive agrees that Executive will not divulge or otherwise disclose to
any third party, directly or indirectly, any Confidential Information or Trade
Secrets, except to the extent such use or disclosure is (i) required by
applicable law or in response to a lawful inquiry from a governmental or
regulatory authority, (ii) lawfully obtainable from other sources, or
(iii) authorized by the

 

- 9 -



--------------------------------------------------------------------------------

Bank. Executive acknowledges that this restriction on disclosure of Confidential
Information is limited to the Employment Period and for eighteen (18) months
thereafter. The parties acknowledge and agree that this Agreement is not
intended to, and does not, alter either the Bank’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets or unfair trade practices.

(d) Enforcement of Restrictive Covenants.

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the covenants
contained in this Section 12 (the “Restrictive Covenants”), the Bank shall have
the following rights and remedies, which shall be independent of any others and
severally enforceable, and shall be in addition to, and not in lieu of, any
other rights and remedies available to the Bank at law or in equity:

(A) the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Bank and that money
damages would not provide an adequate remedy to the Bank; and

(B) the right and remedy to require Executive to account for and pay over to the
Bank all compensation, profits, monies, accruals, increments or other benefits
derived or received by Executive as the result of any transactions constituting
a breach of the Restrictive Covenants.

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Bank and Executive in agreeing to the provisions of this
Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

13. Assignment and Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Bank shall not be assignable by the Executive otherwise than by

 

- 10 -



--------------------------------------------------------------------------------

will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Bank
and its successors and assigns.

(c) The Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Bank” shall mean the Bank as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.

14. Miscellaneous.

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Bank from employing other personnel on such terms and conditions as may be
satisfactory to it.

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Bank and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including without limitation, any written or oral discussions,
term sheets, or agreements prior to the Effective Date.

(e) Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Georgia shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

 

- 11 -



--------------------------------------------------------------------------------

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

To Bank:

Chairman

Federal Home Loan Bank of Atlanta

1475 Peachtree Street

Atlanta, Georgia 30309

To Executive:

Richard A. Dorfman

President/CEO

Federal Home Loan Bank of Atlanta

_________________

_________________

_________________

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

(h) Construction. Each party and his or its counsel have reviewed this Agreement
and have been provided the opportunity to revise this Agreement and accordingly,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against either party.

(i) Regulatory Authority. Notwithstanding any other provision of this Agreement,
the Bank and the Executive each acknowledge and agree that payments to be made
by the Bank that are contingent on, or by their terms are payable on or after
the termination of the Executive’s employment or affiliation with the Bank, may
be limited or precluded by the Federal Housing Finance Board under authorities
granted it under applicable law.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

FEDERAL HOME LOAN BANK OF ATLANTA By:   /s/ Scott C. Harvard Name:   Scott C.
Harvard Title:   Chairman

 

EXECUTIVE: /s/ Richard A. Dorfman Name: Richard A. Dorfman

 

- 13 -